             Case 1:19-cr-00314-GLR Document 24 Filed 03/30/20 Page 1 of 1



                          OFFICE OF THE FEDERAL PUBLIC DEFENDER
                                  DISTRICT OF MARYLAND
                                        NORTHERN DIVISION
                                         TOWER II, 9th FLOOR
                                    100 SOUTH CHARLES STREET
                                 BALTIMORE, MARYLAND 21201-2705
                                          TEL: (410) 962-3962
                                         FAX: (410) 962-0872
                                      TOLL FREE: (855) 213-8450

JAMES WYDA                                                                              SEDIRA S. BANAN
FEDERAL PUBLIC DEFENDER                                                    ASSISTANT FEDERAL PUBLIC DEFENDER




                                              March 30, 2020
VIA ECF
Hon. Deborah L. Boardman
United States District Court
  for the District of Maryland
101 W. Lombard Street
Baltimore, MD 21201

          Re: United States v. Delando Brown, GLR-19-314
              Request for Detention Hearing

Dear Judge Boardman:

I write to request a detention hearing for Mr. Delando Brown. Previously, Mr. Brown was held in
primary state custody and therefore consented to detention. His state matter (Baltimore City Circuit
Court Case # 913021) has since resolved favorably. He is housed at the Chesapeake Detention
Facility.

Counsel requests a detention hearing for this Wednesday, April 1, 2020, to afford Pretrial Services
sufficient time to prepare for the hearing. The Government is available for a Wednesday hearing.



                                                     Respectfully submitted,

                                                             /s/
                                                      Sedira S. Banan
                                                      Assistant Federal Public Defender
